DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 06 October 2020 and 12 March 2021, were filed after the mailing date of the patent application on 17 June 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 17 June 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 9, 18, and 26 are objected to because of the following informalities:  Said claims recite “each of the plurality of control messages schedules resources on a different signaling entity than one of the plurality of signaling entities on which the control message is to be received”.  The recitation, “resources”, has been previously recited in the first limitation of the claim, namely “a configuration of resources”.  In accordance with antecedent basis, the second recitation of “resources” should be preceded by the indefinite article, “the”.  Examiner respectfully suggests amending “each of the plurality of control messages schedules resources on a different signaling entity than one of the plurality of signaling entities on which the control message is to be received” to “each of the plurality of control messages schedules the resources on a different signaling entity than one of the plurality of signaling entities on which the control message is to be received”.  Appropriate correction is required.
Claims 3, 11, 20, and 28 are objected to because of the following informalities:  Said claims recite “a component carrier (CC) or cell”.  Claim clarity would be improved by amending the recitation to include the indefinite article, “a”, prior to “cell”.  Examiner respectfully suggests amending to “a component carrier (CC) or a cell”.  Appropriate correction is required.
Claims 4, 12, 21, and 29 are objected to because of the following informalities:  Said claims recite “schedules resources”.  The recitation, “resources”, has been previously recited in the first limitation of the claim, namely “a configuration of resources”.  In accordance with antecedent basis, the second recitation of “resources” should be preceded by the indefinite the resources”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 and Claim 18, said claims are rejected for reciting “the configured resources” which renders the claim unclear for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “configuring the resources”.  Here, there are no limitations that indicate that the resources have, in fact, been configured.  While the claim indicates that configuration information for “configuring the resources” has been received, there is no explicit recitation that the resources were ever configured.  Examiner respectfully suggests amending to include “configuring the resources” prior to the “monitoring” step.

Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 9, Claim 18, and Claim 26, said claims recite “the control message” which is not supported by antecedent basis and renders the claim unclear.  Examiner respectfully suggests amending to “on which one of the control messages is to be received” or perhaps incorporating a portion of Claim 7, namely “wherein the plurality of control messages comprises a first control message and a second control message”, into the independent claim to resolve the antecedent basis issue.
Regarding Claims 2-8, Claims 10-17, Claims 19-25, and Claims 27-30, Claims 2-8, Claims 10-17, Claims 19-25, and Claims 27-30 are likewise rejected for depending upon rejected Claim 1, rejected Claim 9, rejected Claim 18, and rejected Claim 26 respectively.
Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3, 10-11, 19-20, and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Said claims recite “each of the plurality of signaling entities and the signaling entity” which renders the claims unclear because (1) “the plurality of signaling entities” already includes “the signaling entity” and (2) “the signaling entity” is not supported by antecedent basis, (3) Examiner is uncertain whether “the signaling entity” refers back to “a different signaling entity” of the independent claims.  For the purpose of examination, Examiner will interpret the recitation as all possible signaling entities.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-13, 16-22, and 24-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhattad et al. (US 20180270851 A1).

a memory; and 
one or more processors coupled to the memory, the one or more processors and the memory being configured to: 
receive a configuration of resources on a plurality of signaling entities for reception of a plurality of control messages (¶143 & Fig. 8, Bhattad discloses receiving, by a user equipment (UE) from a base station (BS), a first grant 410-f over a first Physical Downlink Control Channel (PDCCH) on a first carrier where the first grant configures resources on the first carrier and configures resources on at least a second carrier to receive additional control grants.  Examiner correlates a first carrier to a first "signaling entity".  Examiner correlates a second carrier to a second "signaling entity".  Examiner correlates a first grant to "a configuration of resources" because the first grant both directly and indirectly schedules resources on a second carrier, third carrier, and fourth carrier.  Examiner correlates the first grant and the second grant to "a plurality of control messages"), wherein each of the plurality of control messages schedules resources on a different signaling entity than one of the plurality of signaling entities on which the control message is to be received (¶143 & Fig. 8, Bhattad discloses that the second grant 410-g indicates resources to receive downlink data on a third Physical Downlink Shared Channel (PDSCH) on a third carrier.  Examiner correlates the second grant 410-g to "a control message"); and 
monitor the configured resources on the plurality of signaling entities for the plurality of control messages (¶143 & Fig. 8, Bhattad discloses monitoring, by waiting to receive by the UE from the BS, a second grant 410-g where the second grant 410-g indicates resources to receive downlink data on a third Physical Downlink Shared Channel (PDSCH) on a third carrier.  Examiner correlates the second grant 410-g to "a control message").
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 18.
Regarding Claim 26, Bhattad discloses an apparatus for wireless communication, comprising: 
a memory (¶9 & ¶188-194 & Fig. 16, Bhattad discloses a base station comprising memory); and 
one or more processors coupled to the memory (¶9 & ¶188-194 & Fig. 16, Bhattad discloses a base station comprising processor coupled to memory where the memory stores instruction for execution by the processor), the one or more processors and the memory being configured to: 
determine a configuration of resources on a plurality of signaling entities for reception of a plurality of control messages (¶143 & Fig. 8, Bhattad discloses determining, by a base station sending a first grant to a user equipment (UE), information that configures resources on the first carrier and configures resources on at least a second carrier to receive additional control grants.  Examiner correlates a first carrier to a first "signaling entity".  Examiner correlates a second carrier to a second "signaling entity".  Examiner correlates a first grant to "a configuration of resources" because the first grant both directly and indirectly schedules resources on a second carrier, third carrier, and fourth carrier.  Examiner correlates the first grant and the second grant to "a plurality of control messages"), each of the plurality of control messages scheduling resources on a different signaling entity than one of the plurality ¶143 & Fig. 8, Bhattad discloses that first grant schedules resources to receive a second grant on a second carrier and the second grant 410-g indicates resources to receive downlink data on a third Physical Downlink Shared Channel (PDSCH) on a third carrier); and 
transmit an indication of the configuration of the resources to a user- equipment (UE) (¶143 & Fig. 8, Bhattad discloses transmitting, to a user equipment (UE) by a base station (BS), a first grant 410-f over a first Physical Downlink Control Channel (PDCCH) on a first carrier where the first grant configures resources on the first carrier and configures resources on at least a second carrier to receive additional control grants).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 26.
Regarding Claim 19, Bhattad discloses the apparatus of claim 18.
Bhattad further discloses each of the plurality of signaling entities and the signaling entity comprises a frequency resource (¶143 & Fig. 8, Bhattad discloses each carrier comprises a component carrier.  Examiner correlates a carrier to “frequency resources”).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 19.
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 19.
Regarding Claim 27, Claim 27 is rejected on the same basis as Claim 19.
Regarding Claim 20, Bhattad discloses the apparatus of claim 18.
Bhattad further discloses each of the plurality of signaling entities and the signaling entity comprises a component carrier (CC) or cell (¶143 & Fig. 8, Bhattad discloses each carrier comprises a component carrier).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 20.

Regarding Claim 28, Claim 28 is rejected on the same basis as Claim 20.
Regarding Claim 21, Bhattad discloses the apparatus of claim 18.
Bhattad further discloses the plurality of signaling entities comprises a first scheduling signaling entity and a second scheduling signaling entity (¶143 & Fig. 8, Bhattad discloses a first carrier and a second carrier), wherein the control message on the first scheduling signaling entity schedules resources on the second scheduling signaling entity (¶143 & Fig. 8, Bhattad further discloses that the first grant instructs the UE to monitor for a second grant 410-g on a second carrier).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 21.
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 21.
Regarding Claim 29, Claim 29 is rejected on the same basis as Claim 21.
Regarding Claim 22, Bhattad discloses the apparatus of claim 18. 
Bhattad further discloses the configuration of the resources is received via downlink control information, medium access control-control element (MAC-CE), or radio resource control (RRC) message (¶122, Bhattad discloses each grant may comprise downlink control information (DCI)).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 22.
Regarding Claim 13, Claim13 is rejected on the same basis as Claim 22.
Regarding Claim 30, Claim 30 is rejected on the same basis as Claim 22.
Regarding Claim 24, Bhattad discloses the apparatus of claim 18.
¶143 & Fig. 8, Bhattad discloses a first grant and the second grant comprises the first grant and the second grant), and wherein the first control message, received via one of the plurality of signaling entities, indicates the resources on another one of the plurality of signaling entities for reception of the second control message (¶143 & Fig. 8, Bhattad discloses a first grant, received via the first carrier, indicates frequency resources on at least the second carrier for reception of the second grant.  Examiner correlates the first grant to "a first control message".  Examiner correlates the second grant to "a second grant").
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 24.
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 24.
Regarding Claim 25, Bhattad discloses the apparatus of claim 24.
Bhattad further discloses the first control message designates a switch of control for resource scheduling from the one of the plurality of signaling entities to the other one of the plurality of signaling entities (¶143 & Fig. 8, Bhattad discloses that the first grant schedules the UE to monitor for the second grant that the second grant causes the UE to further switch to another carrier to monitor for downlink data over a third PDSCH on a third carrier).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 25.
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 25.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattad in view of Yang et al. (US 20180279273 A1; hereinafter referred to as “Yang”).
Regarding Claim 23, Bhattad discloses the apparatus of claim 18.

Yang teaches a first control message of the plurality of control messages is to be received from a first transmission point (¶22, Yang teaches receiving, by the UE from a first transmission reception point (TRP), a first downlink control signal on a first PDCCH); and a second control message of the plurality of control message is to be received from a second transmission point (¶22, Yang teaches receiving, by the UE from a second transmission reception point (TRP), a second downlink control signal on a second PDCCH).
It would have been obvious to one having ordinary skill in the art at the invention was filed to modify Bhattad by requiring that a first control message of the plurality of control messages is to be received from a first transmission point; and a second control message of the plurality of control message is to be received from a second transmission point as taught by Yang because the transmission and reception of downlink control signals is more efficient and reliable (Yang, ¶6).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 23.
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 23.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bhattad in view of Jung et al. (US 20140066054 A; hereinafter referred to as “Jung”).

However, Bhattad does not explicitly disclose sending, to the second transmission point, channel measurement information to be used for the scheduling of the resources via the second control message.
Jung teaches sending, to the second transmission point, channel measurement information to be used for the scheduling of the resources via the second control message (¶124-125 & Fig. 3 (S350) & Claim 1, Jung teaches sending, to a mobile station by a second base station different from a first base station, a report indicating a measurement in order to schedule resources using the 802.11 radio to communicate with the first base station).
It would have been obvious to one having ordinary skill in the art at the invention was filed to modify Bhattad by sending, to the second transmission point, channel measurement information to be used for the scheduling of the resources via the second control message as taught by Yang because the operation of a mobile station is improved by allowing the mobile station to use a multi-radio access technology (Jung, ¶28).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIC NOWLIN/Examiner, Art Unit 2474